            Case 2:20-cv-00481-RFB-NJK Document 2 Filed 10/26/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   ADDISON ORR,
                                                            Case No.: 2:20-cv-00481-RFB-NJK
 9           Plaintiff(s),
                                                                          ORDER
10   v.
11   R. YOUNG, et al.,
12           Defendant(s).
13         Plaintiff is proceeding in this action pro se and submitted a complaint to initiate this case.
14 Docket No. 1. Plaintiff has not, however, paid the required filing fee or requested authority
15 pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. To proceed with this case, Plaintiff
16 must either pay the filing fee or file a fully complete application to proceed in forma pauperis,
17 including an inmate account statement for the past six months and a properly executed financial
18 certificate.
19         Accordingly, IT IS ORDERED:
20         1.       Plaintiff shall either make the necessary arrangements to pay the filing fee,
21 accompanied by a copy of this order, or file a fully complete application to proceed in forma
22 pauperis, including an inmate account statement for the past six months and a properly executed
23 financial certificate.
24         2.       The Clerk of the Court shall send Plaintiff the approved form application to proceed
25 in forma pauperis by a prisoner, as well as the document entitled information and instructions for
26 filing an in forma pauperis application.
27
28

                                                     1
           Case 2:20-cv-00481-RFB-NJK Document 2 Filed 10/26/20 Page 2 of 2




 1         3.     Plaintiff must comply with this order no later than November 25, 2020. Failure to
 2 comply will result in a recommendation to the District Judge that this case be dismissed.
 3         IT IS SO ORDERED.
 4         Dated: October 26, 2020
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
